DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-16 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16 is drawn to functional descriptive material recorded on a computer program product. Normally, the claim would be statutory.  However, the broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media as well as transitory propagating signals per se, making the recited claim language directed towards non-statutory subject matter such as a “signal”.  
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification is silent to the exact embodiment of a computer readable medium, it is interpreted as including the ordinary and customary meaning of computer readable medium covering both non-transitory media and transitory propagating signals, etc.) the claim as a whole is non-statutory.  In view of the USPTO's Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 (the "Guidelines"), and the Official Gazette Notice (1351 OG 212, made available February 23, 2010), the  examiner suggests amending the claim to include the limitation "non-transitory" in order to exclude any non-statutory subject matter. Any amendment to the claim should be commensurate with its corresponding disclosure.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1-16 recite limitations in this application use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11113834. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for using distance-based measurements to assess an object with respect to a point on a material boundary surface, and as a result are co-extensive in scope.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Application 16/500730. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi et al. (US PGPub US 2015/0006126 A1), hereby referred to as “Taguchi”, in view of Lin et al. (US Patent US 6,307,964 B1), hereby referred to as “Lin”. 
Consider Claim 1. 
Taguchi teaches: 
- 1. (Original) A computer-implemented method for determining uncertainties in measurement data from a measurement of an object, wherein a digital representation of the object is generated by the measurement, wherein the object representation has a multiplicity of items of image information, wherein an item of image information indicates a value of a measurement variable for the object at a defined position of the object, wherein statistical noise is superimposed on the image information, wherein the method has the following steps: (Taguchi, Fig. 1 and Abstract)
- determining a distance field from the image information relating to the object representation, wherein the distance field has a multiplicity of distance values, (Taguchi, Paragraph [0005], [0009]-[0012])
(Taguchi, Paragraphs [0006] and [0013] Conversion from Point Cloud to Distance Field)
- determining a strength of the statistical noise in the image information, (Taguchi, Paragraphs [0026]-[0027])
- determining an uncertainty of the distance values of the distance field on the basis of the strength of the statistical noise, (Taguchi, [0021] Primitive Shape Fitting Using Distance Field [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded [0028] Plane Segment Primitives)
Taguchi does not teach:
- and determining an uncertainty of the position of at least one point on at least one material boundary surface from the uncertainty of the distance values of the distance field.
Lopes teaches: 
- 1. (Original) A computer-implemented method for determining uncertainties in measurement data from a measurement of an object, wherein a digital representation of the object is generated by the measurement, wherein the object representation has a multiplicity of items of image information, wherein an item of image information indicates a value of a measurement variable for the object at a defined position of the (Lin: abstract, column 2 lines 40-58, Figure 1)
- determining a distance field from the image information relating to the object representation, wherein the distance field has a multiplicity of distance values, (Lin: column 4 lines 6-52, The key to overcoming this problem is to define a Structural representation of the object. In this way, the shape may undergo changes that alter the local characteristics of the boundary without changing the overall structural characteristics of the original shape. The method that is described for achieving Such a structural representation of the shape relies on the same definition of ordering that is used for the segmentation problem. Definition of Voronoi Ordering: In the Solutions to our problems of Video object Segmentation and shape representation, the ordering of a Space with respect to a closed contour is a vital component. FIG. 1)
- wherein a distance value for a particular point in the distance field indicates the shortest distance between the point and a closest material boundary surface of the object, (Lin: column 4 lines 53-67, column 5 lines 1-9, Determining Object Boundaries FIG. 3 shows a method 300 for determining an object boundary 309 from an input Sequence of images, i.e., a Video 301. The method includes an initial boundary estimation 302 and an iterative Viterbi Surface optimization 304.)
- determining a strength of the statistical noise in the image information, (Lin: column 5 lines 10-21, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)
- determining an uncertainty of the distance values of the distance field on the basis of the strength of the statistical noise, (Lin: column 5 lines 53-67, column 6 lines 1-12, Having estimated the object boundary 306, and the Voronoi ordered image 307 exterior to this boundary, we can now perform an ordered search (330) to locate a set of close contours that better estimate the objects surface 309. These new sets of contours exist outside the estimated object boundary 306, and are found by taking in Supplementary information 308 that is derived from the image sequence 301. Motion Analysis Edge Filter In the ordered search 330, the objective function is used to determine the path that is ultimately chosen. In one form, the objective function determines the edge Strength at each point in the image. The major drawback to this form is that the images include a lot of useless information that does not directly pertain to true object boundaries. In some sense, the raw edge information could be considered as noise and it needs to be filtered 340)
- and determining an uncertainty of the position of at least one point on at least one material boundary surface from the uncertainty of the distance values of the distance field. (Lin: column 6 lines 40-63, Motion Analysis Edge Filter In the ordered search 330, the objective function is used to determine the path that is ultimately chosen. In one form, the objective function determines the edge Strength at each point in the image. The major drawback to this form is that the images include a lot of useless information that does not directly pertain to true object boundaries. In Some Sense, the raw edge information could be considered as noise and it needs to be filtered 340. To filter the edge information, we again make use of motion. Because motion at the object boundary is usually discontinuous, it is difficult to estimate. Therefore, we leverage the Visual information and enhance this information with motion. Edges that contain discontinuous motion are most likely points on the object boundary, hence these edges are enhanced. In contrast, edges that exhibit continuous or coherent motion are most likely non-boundary points, hence these are diminished. Column 6 lines 65-67, column 7 lines Iterative Viterbi Surface Optimization)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Taguchi’s method and system for fitting primitive shapes to 3D point clouds using distance fields for 3D image data, with the teachings of Lin for ordering image spaces to represent object shapes. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Taguchi’s distance based shape fitting model in order to improve the overall identification and representation of candidate objects. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Taguchi, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of more accurately identifying objects of interest. It is for at least the aforementioned 

2. (Original) The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the determination of an uncertainty of a distance value has the following steps: * determining an error in the image information relating to a defined point of the object from the strength of the statistical noise, * determining a computing rule for determining the distance values from the image information relating to the object representation, * determining the uncertainty of the distance value from the effect of the error on the result of the computing rule. (Taguchi: [0013]-[0020], Conversion from Point Cloud to Distance Field. Lin: column 6 lines 49-67, column 7 lines 1-61, Because objects tend to have smooth surfaces, we can iteratively search for the object's surface while keeping in mind these smoothness constraints. The first part is dependent on the intensity of the image or the shape of the Surface and accounts for motion and visual discontinuity. These energies are external and force the surface outward and are accounted for in the initial boundary estimates and motion edge analysis. The Second part is dependent of the shape of the surface through time; this is an internal energy and provides a structural constraint. After the object's surface (boundaries over time) has been located, it is straightforward to segment the object from the sequence of images)

3. (Original) The combination of Taguchi and Lin teaches: The method as claimed in claim 2, characterized in that the uncertainty of a distance value is determined from the quotient of the strength of the statistical noise in the image information on which distance value is based and the gradient of the image information in the region of the distance value. (Taguchi: [0013]-[0020], Conversion from Point Cloud to Distance Field. Lin: column 6 lines 49-67, column 7 lines 1-61, Because objects tend to have smooth surfaces, we can iteratively search for the object's surface while keeping in mind these smoothness constraints. The first part is dependent on the intensity of the image or the shape of the Surface and accounts for motion and visual discontinuity. These energies are external and force the surface outward and are accounted for in the initial boundary estimates and motion edge analysis. The Second part is dependent of the shape of the surface through time; this is an internal energy and provides a structural constraint. After the object's surface (boundaries over time) has been located, it is straightforward to segment the object from the sequence of images)

4. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the method also comprises subdividing the image information into spatial regions of the object, wherein the strength of the statistical noise is respectively determined separately for the different spatial regions of the image information. (Taguchi: [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)

5. (Original) The combination of Taguchi and Lin teaches: The method as claimed in claim 4, characterized in that the strength of the statistical noise for a region is determined from the image information relating to a subset of the measurement points of the region. (Taguchi: [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)

6. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed in claim 5, characterized in that the determination of the strength of the statistical noise in the image information for one of the regions has the following steps: * determining an average value of the image information relating to the* determining the mean deviation of the image information relating to the region from the average value, and * defining the mean deviation as strength of the statistical noise in the image information. (Taguchi: [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)

7. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the strength of the statistical noise is the standard deviation of the statistical noise. (Taguchi: [0026]-[0027], [0027] Hereafter, we denote a small threshold value as ε, which allows small deviations from exact values due to noise and discretization such as in Equation (7). Lin: column 8 lines 32-40 Essentially, the above condition will ensure that the new set of contours follow a path in which the order is always increasing, i.e., the ordering of C' is monotonically increasing with its parameterization. This prevents the path from oscillating and backtracking to points in the Space that do not preserve the global characteristics of the initial contour C. Of course, some deviation is allowed, but it is constrained to be within the limits defined by the ordered space. Motion Analysis Edge Filter)

8. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the strength of the statistical noise for a point in the object representation is determined from the image information within a defined environment around the point. (Taguchi: [0026]-[0027], [0027] Hereafter, we denote a small threshold value as ε, which allows small deviations from exact values due to noise and discretization such as in Equation (7).Lin: column 6 lines 40-63, Motion Analysis Edge Filter In the ordered search 330, the objective function is used to determine the path that is ultimately chosen. In one form, the objective function determines the edge Strength at each point in the image. The major drawback to this form is that the images include a lot of useless information that does not directly pertain to true object boundaries. In Some Sense, the raw edge information could be considered as noise and it needs to be filtered 340. To filter the edge information, we again make use of motion. Because motion at the object boundary is usually discontinuous, it is difficult to estimate. Therefore, we leverage the Visual information and enhance this information with motion. Edges that contain discontinuous motion are most likely points on the object boundary, hence these edges are enhanced. In contrast, edges that exhibit continuous or coherent motion are most likely non-boundary points, hence these are diminished.)

9. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed claim 1, characterized in that the method also comprises determining at least one dimension of the object from the distance values of the distance field and determining an uncertainty of the dimension on the basis of the uncertainty of the distance values. (Lin: column 3 lines 15-30, We describe a simple and effective way of ordering a two-dimensional (2D) space with respect to the exterior of a closed curve. In the examples we present below, the 2D space is an image, and the closed curve represents an estimated boundary of a graphic or video object in the image. The ordering can be used to determine the surface of the object in a Sequence of images. We also describe an ordering with respect to the interior of a closed curve to derive a representation of the shape of an object. In the following, we show that the ordering of the 2D image lends itself well to problems in two particular applications, namely, Video object Segmentation and shape representation. AS we will describe, these two applications rely on an ordering of the 2D space only, however, the method of ordering is easily generalized to higher dimensional spaces, where the closed curve may be replaced by a manifold or N-dimensional surface. Taguchi: [0016] A naive solution to the minimization problem of Equation (1) requires O(V2 ) time. Procedures to determine the distance field in O(V) time are known for several distance functions d, such as Manhattan, Euclidean, and L1 distances. Such procedures perform one-dimensional distance field computation sequentially for each dimension. Our preferred embodiment uses the Euclidean distance as the distance function.)

10. (Original) The combination of Taguchi and Lin teaches: The method as claimed in claim 9, characterized in that the determination of a dimension of the object from the distance values of the distance field comprises determining and fitting a target geometry of the object into the distance field by using a fit method and determining the dimensions of the object on the basis of the target geometry which has been fitted in. (Lin: column 3 lines 15-30, We describe a simple and effective way of ordering a two-dimensional (2D) space with respect to the exterior of a closed curve. In the examples we present below, the 2D space is an image, and the closed curve represents an estimated boundary of a graphic or video object in the image. The ordering can be used to determine the surface of the object in a Sequence of images. We also describe an ordering with respect to the interior of a closed curve to derive a representation of the shape of an object. In the following, we show that the ordering of the 2D image lends itself well to problems in two particular applications, namely, Video object Segmentation and shape representation. AS we will describe, these two applications rely on an ordering of the 2D space only, however, the method of ordering is easily generalized to higher dimensional spaces, where the closed curve may be replaced by a manifold or N-dimensional surface. Taguchi: [0008] FIG. 1 is a flow diagram of a method for fitting primitive shapes to 3D point clouds using distance fields according to the embodiments of the invention. [0016] A naive solution to the minimization problem of Equation (1) requires O(V2 ) time. Procedures to determine the distance field in O(V) time are known for several distance functions d, such as Manhattan, Euclidean, and L1 distances. Such procedures perform one-dimensional distance field computation sequentially for each dimension. Our preferred embodiment uses the Euclidean distance as the distance function.)

11. (Original) The combination of Taguchi and Lin teaches: The method as claimed in claim 10, characterized in that the least squares method and/or a minimum zone fit is used to fit in the determined target geometry, and/or in that the determined target geometry is fitted into the distance field as an inscribed or circumscribing figure. (Taguchi: [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. [0030] Sphere Primitives, [0035] Cylinder Primitives. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)

12. (Currently Amended) The combination of Taguchi and Lin teaches: The method as claimed in claim 10, characterized in that the target geometry of the object is specified by a user input and/or is determined from a CAD file and/or is determined from the distance field. (Taguchi: [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. [0030] Sphere Primitives, [0035] Cylinder Primitives. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)

 (Taguchi: [0016], [0021]-[0029], [0021] Primitive Shape Fitting Using Distance Field, [0022] Given the distance field and the gradient vector field, we use the RANSAC framework for primitive shape fitting. We hypothesize a set of two or more candidate primitive shapes, determine their scores, and select the best candidate with the minimal score. In the preferred embodiments, we use infinite planes segments, spheres, cylinders, and cuboids as the primitive shapes. However, the number of different primitive shapes can be unbounded. Lin: column 5 lines 10-65, Principal Component Analysis:  In general, motion estimation provides a means of correspondence between two images. Assuming that the extracted motion field shows point correspondence over time, we consider the motion path for each pixel in the initial image plane. The Velocity of these corresponding points is used as a feature vector that is analyzed through Principal Component Analysis. In essence, PCA identifies the clusters of pixels in the dense motion field that have substantially similar motion vectors. Pixels at the edge of Such groups approximate the object's boundary. Column 5 lines 42-52, AS shown in FIG. 3, this process completes the process of estimating an boundary. It should be noted that the major strength of our method for estimating the object boundary is that our method is able to extract dense motion information and translate this rich information to a manageable and meaningful Set of data using PCA.)
(Taguchi: [0012] The method can be performed in a processor 150 connected to memory and input/ output interfaces as known in the art. Lin: Figure 8 and 9)

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi et al. (US PGPub US 2015/0006126 A1), hereby referred to as “Taguchi”, in view of Lin et al. (US Patent US 6,307,964 B1), hereby referred to as “Lin” further in view of Examiner’s Official Notice. 
Consider Claim 14. 
The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the object representation is a vector-based representation of the object, wherein the vector-based representation has a multiplicity of measurement points of a measurement of the object which are arranged in a vector, wherein a measurement point has at least one item of image information. (Taguchi: [0021]-[0023], Lin: col 5 lines 10-64, Principal Component Analysis)
The combination of Taguchi and Lin does not teach “a rastered representation of the object”.
Examiner takes Official Notice that the modification of using a rastered representation of an object would be obvious to one of ordinary skill in the art at the time of the invention to try as the use of rasterized image data for object localization was a well-known technique at the time of filing. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify the combination of Taguchi and Lin in order to leverage a known technique for rendering 3D models and to further improve the overall identification and representation of candidate objects. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the combination of Taguchi and Lin, in order to produce the repeatable and predictable result of more accurately identifying objects of interest. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 

Consider Claim 15.
The combination of Taguchi and Lin teaches: The method as claimed in claim 1, characterized in that the measurement is a intensity measurement, wherein the image information describes the local intensity of the object at the location of the measurement point.(Taguchi: [0021]-[0023], Lin: column 5 lines 10-64, Principal Component Analysis)
The combination of Taguchi and Lin does not teach “a rastered representation of the object”. 
The combination of Taguchi and Lin does not teach “the measurement is a computer tomographic measurement, wherein the image information describes the local x-ray absorption of the object at the location of the measurement point”.
Examiner takes Official Notice that the modification of applying to tomographic reconstruction of an object would be obvious to one of ordinary skill in the art at the time of the invention to try and leverage the combination for a similar field of endeavor. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to apply the combination of Taguchi and Lin to tomographic image reconstruction and 3D modeling, in order to improve the overall identification and representation of candidate regions and leverage it for medical image analysis and diagnosis. Furthermore, the prior art 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Kutliroff; Gershom et al., US 20170243352 A1, 3-DIMENSIONAL SCENE ANALYSIS FOR AUGMENTED REALITY OPERATIONS
Poliwoda; Christoph et al., US 20200118300 A1, Computer-implemented method for compressing a digital representation of an object
Poliwoda; Christoph et al., US 20210118164 A1, COMPUTER-IMPLEMENTED METHOD FOR DETERMINING A LOCAL DEVIATION OF A GEOMETRY OF AN OBJECT FROM A TARGET GEOMETRY OF THE OBJECT
Poliwoda; Christoph et al., US 10825202 B2, Method for compressing measurement data
Schonfeld; Torsten et al., US 11047810 B2, Method for monitoring the functional state of a system for computer-tomographic examination of workpieces
Flessner; Matthias et al., US 10699401 B2, Method and system for determining the local quality of surface data extracted from volume date
Taguchi; Yuichi et al., US 20150006126 A1, Method for Fitting Primitive Shapes to 3D Point Clouds Using Distance Fields
Watanabe; Daisuke et al., US 20150003678 A1, INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM
Yamao; Sosuke, US 20190310348 A1, RECORDING MEDIUM RECORDING INFORMATION PROCESSING PROGRAM, INFORMATION PROCESSING APPARATUS, AND INFORMATION PROCESSING METHOD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

September 17, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662